DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the fourth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 01 February 2021, Applicant amended claim 1 and added one new claim, i.e., claim 18.  Claims 1-18 are pending.  Claims 10-17 remain withdrawn from consideration because they are directed respectively to non-elected Invention II or III.  Claims 1-9 and 18 are under consideration.  
Status of the Rejections
The rejection of the claims under 35 U.S.C. 112(b) has been modified in view of Applicant’s recent amendment to claim 1.
The rejection of claims 1-4 and 7-9 under 35 U.S.C. 103 as being unpatentable over Allam in view of Wittendorff, Siepmann and Sadeghi (as evidenced by Piao) is maintained.  This rejection has been expanded to apply to new claim 18.  The Declaration under 37 CFR 1.132 recently filed by Applicant is considered in paragraphs 30-34.
The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Allam in view of Wittendorff, Siepmann, and Sadeghi (as evidenced by Piao), as applied to claims 1-4, 7-9 and 18, and further in view of Drugs.com is maintained.  
The provisional rejection of claims 1-9 on the ground of nonstatutory obviousness-type double co-pending Application No. 15/771,420 in view of Wittendorff, Siepmann, Sadeghi, and Drugs.com, is withdrawn in view of Applicant’s narrowing amendment to the claims of the ’420 Application (the conflicting claims).  Specifically, on 26 October 2020, Applicant narrowed conflicting claim 7 by requiring the phosphate binder to be selected from among the following three species: aluminum hydrochloride, aluminum chloride, lanthanum carbonate.  Previously, claim 7 was generic in regard to phosphate binders.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Claim 1, as recently amended, recites the follow limitations: “wherein said pellets are coated with a modified release coating and wherein said pellets comprise at least one binder and at least one modified release agent comprising ethyl cellulose and hydroxypropyl methyl cellulose in a weight ratio of about 10:1 to about 20:1” (emphasis added).  
It is now unclear whether the ethyl cellulose (EC) and the hydroxypropyl methylcellulose (HPMC) must be constituents of the modified-release coating to satisfy the claim.  Alternatively, is the claim satisfied even if the EC and HPMC are present instead in the remainder of the pellet, i.e., the portion of the pellet other than the modified-release coating, such as the pellet core?  The examiner notes that the latter alternative is not consistent with the specification of the present Page 33, lines 11-14 (“For the modified release coating the ethyl cellulose, dibutyl sebacate, hydroxypropyl methylcellulose and glycerol monostearate were mixed with ethanol (removed during drying) and suspended.  The suspension was used for coating the pellets.”).  The foregoing observations establish that claim 1 fails to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.  Consequently, claim 1 and all claims depending thereon are indefinite.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allam (“The Effect of Coadminstration of Nicotinamide and Calcium-based Phosphate Binder on Hyperphosphatemia in Patients Undergoing Hemodialysis.” Advances in Natural Science 5.1 (2012): 1-9) in view of Wittendorff (WO 2014/200347 A1), Siepmann (“Polymer blends for controlled release coatings.” Journal of Controlled Release 125.1 (2008): 1-15), and Sadeghi (“Study of drug release from pellets coated with Surelease containing hydroxypropylmethylcellulose.” Drug development and industrial pharmacy 27.5 (2001): 419-430), as evidenced by Piao (“Comparison of release-controlling efficiency of polymeric coating materials using matrix-type casted films and diffusion-controlled coated tablet.” AAPS Pharmscitech 11.2 (2010): 630-636).
Allam is directed to an assessment the safety and the efficacy of nicotinamide as adjunctive therapy to calcium carbonate (as phosphate binder) in the treatment of hyperphosphatemia (abstract).
Allam discloses that chronic kidney disease (CKD) is worldwide epidemic and escalating, and that the gradual failure of kidney function is accompanied by a number of metabolic abnormalities, including hyperphosphatemia (pages 1-2).  According to Allam, “oral phosphate binders play the central role in the control of hyperphosphatemia” (page 2).  “Effective binders are available; however, aluminum-based binding exerts bone and brain damage in high-dose and long term use, on the other side, calcium (Ca)-containing binders may even contribute to cardiovascular calcification progression when administered in high doses” (page 2).  On the basis of an assessment trial involving fifty-six patients, Allam concludes that “[n]icotinamide in single [oral] dose of 1000 mg daily can effectively reduce serum phosphorus level when administered [orally] with calcium carbonate (as phosphate binder) with less potential side effects” (abstract; page 3, left column (oral administration); see also page 8).
Although Allam discloses that one of patients who had developed gastrointestinal disturbances and diarrhea during the trial was advised to take the total daily dose (1,000 mg nicotinamide) in two divided doses and, thereafter, experienced a spontaneous resolution of those adverse side effects without a reduction in dosage (page 6), Allam is silent as to whether the nicotinamide can 
Wittendorff is directed to an extended-release nicotinamide formulation (title/abstract).
Wittendorff teaches that “it [is] possible to coat nicotinamide granules with an ethylcellulose film and achieve an extended-release profile” (page 13, lines 23-24).  See also page 4, lines 22-24 (“In a preferred embodiment, a pharmaceutical composition is provided comprising extended release granules of nicotinamide, wherein the granules include an ethylcellulose coating and a conductive filler.”).  Wittendorff additionally teaches that “[t]he granules disclosed herein comprising nicotinamide allow for dosing under a variety of release conditions” (page 3, lines 4-5) and that they provide a nicotinamide “release [that] occurs over at least 1, 2, 3, 4 or more hours, preferably over at least 2 hours” (page 3, lines 13-14).  Furthermore, Wittendorff teaches that “the granules of the invention are compatible with different amounts of coating so that their release properties can be modified according to the desired application” (page 6, line 28, to page 7, line 1).  The granules comprise a binder, for example, polyvinylpyrrolidone (page 6, lines 8-20; page 8, lines 14-15) and can be present in a capsule (page 7, line 11; page 16, claim 16).
Siepmann is directed to polymer blends for controlled release coatings (title).
Siepmann teaches that “[e]thylcellulose is a frequently used GIT-insoluble polymer in controlled drug delivery systems” (page 4).  “However,” Siepmann continues, “if applied as a film coating material, perfectly formed membranes result in very low drug release rates because ethylcellulose is poorly permeable for most drugs” (page 4).  Siepmann teaches that “[t]o overcome this restriction, water-soluble polymers can be added to ethylcellulose coatings” and that “[t]he so far most frequently used water-soluble, macromolecular additive for ethylcellulose-based film coatings is hydroxypropyl methylcellulose
Siepmann additionally teaches that “by simply varying the blend ratio of two known, non-toxic polymers with different physicochemical characteristics, broad ranges of film coating properties (e.g., permeability for drug and water, mechanical stability and solubility along the GIT) can be provided” (page 2 at Figure 1, caption).
Sadhegi is directed to study of drug release from pellets coated with Surelease® (ethylcellulose) containing hydroxypropyl methylcellulose (title/abstract).
Sadhegi teaches in Figures 1-3 (pages 421-422) that a variety of release profiles can be achieved by optimizing the amount of coating on the pellets (coating load), as well as the ratio of ethylcellulose to hydroxypropyl methylcellulose (HPMC) in the coating.  Figure 1 shows that a 12 wt% load of an ethylcellulose coating containing 5% HPMC E15 satisfies the release profile limitation recited in claim 1 of the present application.  Since at least as early as June 2010, it has been recognized by persons having ordinary skill in the art that ethylcellulose and HPMC are pH-independent polymers, as evidenced by Piao (see, e.g., abstract).
It is important to recognize that the coating taught in Figure 1 (caption) of Sadhegi is composed of 95 wt% SURELEASE (a trademark for ethylcellulose) and 5 wt% HPMC.  See also page 420, right column (identifying SURELEASE as ethylcellulose).  That 95:5 weight ratio is equivalent to a weight ratio of 19:1, which is overlapped by the corresponding range now recited in claim 1, i.e., “ethyl cellulose and hydroxypropyl methyl cellulose in a weight ratio of about 10:1 to about 20:1.”  Applicant is referred to MPEP § 2144.05(I), which states: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  
Prior to the time of filing the present application, the teachings of Wittendorff, Siepmann, and Sadhegi would have motivated a person having ordinary skill in the art to modify Allam by modified-release nicotinamide formulation in the form of a capsule, instead of an immediate-release nicotinamide formulation, in an effort to reduce the frequency of side effects (gastrointestinal disturbances and diarrhea) while reducing the pill burden and compliance burden associated with taking divided doses.  The person having ordinary skill in the art would have been motivated to optimize the release profile of the ethylcellulose-coated  nicotinamide pellets (taught in Wittendorff) for this purpose, by engaging in routine experimentation with the coating load and with different weight ratios of ethylcellulose to hydroxypropyl methylcellulose (HPMC), including the 19:1 weight ratio taught in Sadhegi.  Therefore, claims 1-4, 7, and 9 are prima facie obvious.  MPEP § 2144.05(I) (quoted supra).  
Regarding claim 8, Allam discloses that the nicotinamide and the phosphate binder (calcium carbonate) were not present in the same formulation (page 3, top of left column).  It follows that they were administered at different times.  The examiner notes that neither the phrase “at a time different” nor the phrase “at a different time” is defined in the specification of the present application.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  In the alternative, “‘[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  MPEP § 2144.05(II)(A).  
Regarding claim 18, Figure 2 of Sadeghi (page 422) shows that a 20 wt% load of an ethylcellulose coating containing 7.5% HPMC E15 satisfies the release profile limitation recited in claim 1 of the present application.  That 92.5:7.5 weight ratio is equivalent to a weight ratio of 12.33:1, which is overlapped by the corresponding range recited in claim 18, i.e., “ethyl cellulose and hydroxypropyl methyl cellulose in a weight ratio of about 12:1 to about 16:1.”  prima facie case of obviousness exists.”  
Response to Declaration under 37 CFR 1.132
The following remarks are provided in response to the 37 CFR 1.132 Declaration filed 01 February 2021, which was executed by Burkhard Hellmann.
The Hellmann Declaration is informative but does not rebut the foregoing §103 rejection because it is not commensurate in scope with the claims, as explained below.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”), quoting In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Paragraphs 4, 7, 10, 11, and 13 of the Hellmann Declaration, along with accompanying Exhibits E and G, are considered especially probative.  However, the Hellmann Declaration is limited to oral administration (paragraph 7).  See also Exhibits E and G.  And, the Hellmann Declaration is directed solely to the dose range intended for the treatment of hyperphosphatemia.  Paragraph 10 (“Thus, the dose proportionality study reveals that the bioavailability of MR nicotinamide in the dose range intended for the treatment of hyperphosphatemia is linked to the limited systemic degradation of the parent substance and not to disproportionate amounts of intestinal absorption.”).  None of Applicant’s claims even provides a dose range for the nicotinamide that is comprised in the pellets.  Also, there is no data in the Hellmann Declaration or in the specification, as originally filed, to support the breadth of the ethyl cellulose (EC) to coating load.  Applicant is additionally referred to MPEP § 716.02(d)(1), which provides that evidence is insufficient to rebut a prima facie case of obviousness where there is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition (citing In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972)).
In recognition of the significant effort made by Applicant to advance prosecution, the examiner has drafted an independent claim that is commensurate in scope with the Hellmann Declaration.  This claim, which is set forth below, is intended to inform Applicant’s prosecution strategy and does not constitute an offer of allowance:
A method of preventing or treating hyperphosphatemia and/or dyslipidemia in a patient in need thereof comprising orally administering a capsule containing pellets comprising nicotinamide and a binder, wherein each of the pellets is coated with a modified-release coating comprising ethyl cellulose and hydroxypropyl methylcellulose;

wherein the total amount of nicotinamide comprised in the pellets is from about 250 mg to about 500 mg;

wherein the weight ratio of the ethylcellulose to the hydroxypropyl methylcellulose is about 12:1 to about 16:1; and 

wherein the nicotinamide is released from the pellets at a pH of about 0.5 to about 1.5 in a time period of about 2 hours.
In sum, the foregoing §103 rejection is maintained.
*     *     *
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allam in view of Wittendorff, Siepmann, and Sadeghi (as evidenced by Piao), as applied above to claims 1-4, 7-9 and 18, and further in view of Drugs.com (“Niacinamide.” Drugs.com (2016 April 01)_Internet Archive_https://web/archive.org/web/ 20160401182145/ http:// www.drugs.com: 80/cdi/niacinamide.html).
Allam is silent in regard to the limitations recited in claims 5 and 6, which primarily concern whether (or not) the nicotinamide is administered independently of food intake.  As explained below, Drugs.com compensates for this deficiency.
Drugs.com teaches that niacinamide (a/k/a nicotinamide) can be taken “by mouth with or without food” (page 2/3).
Prior to the time of filing the present application, the teachings of Drugs.com would have motivated a person having ordinary skill in the art to modify Allam by administering the nicotinamide to patients both with food and without food and, thereafter, selecting the mode of administration that achieved the most favorable therapeutic results (i.e., the greatest reduction of serum phosphorus levels).  Therefore, claims 5 and 6 are prima facie obvious.  
Conclusion
Claims 1-9 and 18 rejected.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
20 April 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611